UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6341


TIMOTHY D. KING-EL,

                     Plaintiff - Appellant,

              v.

LONNIE MEADOWS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-ct-03047-D)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy D. King-El, Appellant Pro Se. Sonny Sade Haynes, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy D. King-El filed a notice of appeal in this 42 U.S.C. § 1983 (2012) action,

seeking review of a decision of the district court.        He failed, however, to properly

“designate the judgment, order, or part thereof being appealed” as required by Fed. R. App.

P. 3(c)(1)(B). Although he stated in his notice of appeal that he wished to appeal the district

court’s order of March 13, 2017, there is no corresponding order on or near that date on

the district court’s docket. In his informal brief, King-El claims he also seeks to appeal the

district court’s order of January 27, 2017. Again, there is no corresponding district court

order, and the docket sheet reveals that the district court has not entered any orders in King-

El’s case during 2017.

       Because it is impossible for us to ascertain the judgment or order that King-El

wishes to appeal, we are constrained to dismiss the appeal for lack of jurisdiction. See

Jackson v. Lightsey, 775 F.3d 170, 176-77 (4th Cir. 2014). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2